ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_04_FR.txt. 437

OPINION INDIVIDUELLE DE SIR LOUIS MBANEFO
[Traduction]

Je suis d’accord en général avec les raisons exposées dans l'arrêt
de la Cour, mais j’ai l'impression qu’une grande partie de l’argu-
mentation de l’arrét touchant les trois premières exceptions pré-
liminaires concerne le fond du différend. La Cour, au stade actuel,
est essentiellement saisie de la question de compétence. La forme
sous laquelle lés requêtes des demandeurs et les exceptions prélimi-
naires du défendeur sont présentées rendent malaisé, pour la Cour,
d’éviter d’aborder le fond de Vaffaire. J’estime nonobstant qu’il
convient de mettre surtout en relief les éléments de l'argumentation
se rapportant essentiellement à la question de compétence; et
l'opinion que je donne ici a pour but de compléter le raisonnement
de la Cour relatif aux première, deuxième et troisième exceptions
préliminaires.

Ces exceptions du défendeur sont exposées dans ses conclusions
définitives en ces termes:

Premièrement, le Mandat pour le Sud-Ouest africain n’a jamais
été, ou en tout cas n’est plus depuis la dissolution de la Société des
Nations, «un traité ou une convention en vigueur » au sens de
l’article 37 du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris Varticle 7,
et

b) en tout cas l’article 7 même;

Deuxièmement, ni le Gouvernement de l’Éthiopie, ni le Gouverne-
ment du Libéria ne sont «un autre Membre de la Société des Na-
tions », ainsi que l’article 7 du Mandat pour le Sud-Ouest africain
l'exige pour qu’il y ait locus standi ;

Trotsiémement, le conflit ou désaccord que les Gouvernements de
lEthiopie et du Libéria prétendent exister entre eux et le Gouver-
nement de la République sud-africaine n’est pas, eu égard à sa
nature et à sa teneur, un « différend » comme il est prévu à l’article 7
du Mandat pour le Sud-Ouest africain, et cela plus particulièrement
en tant qu'aucun intérêt concret des Gouvernements de l'Ethiopie
et/ou du Libéria ou de leurs ressortissants n’est en cause ou n’est
affecté en l'espèce.

Pour traiter de la question de compétence, je crois préférable de
commencer par l'examen de la situation qui a précédé la dissolution de
la Société. La première question qui vient à l’esprit, dès lors, est la
suivante: la Cour permanente de Justice internationale aurait-elle
été compétente en l'affaire soumise actuellement à la Cour? Si oui,
en vertu de l’article 37 du Statut de la Cour internationale de Justice

122
AFF. S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 438

cette compétence a été transférée à la présente Cour, étant admis
que le Mandat, y compris l’article 7, est toujours en vigueur.

La compétence de la Cour permanente de Justice internationale
découle de l’article 36 du Statut de cette Cour, dont le premier
paragraphe est le suivant:

« La compétence de la Cour s’étend à toutes affaires que les parties
lui soumettront, ainsi qu’à tous les cas spécialement prévus ... dans
les traités et conventions en vigueur. »

La Cour permanente aurait été compétente si le Mandat qui contient
l'article 7 sur lequel les demandeurs fondent leur droit d’ester
devant la Cour était un traité ou une convention en vigueur. Le
défendeur déclare dans ses conclusions finales que le Mandat n’a
jamais été un traité ou convention et que, s’il a jamais été un traité
ou convention, il n’est plus en vigueur depuis la dissolution de la
Société des Nations. Je pense, comme la Cour, que le Mandat est
et a toujours été un traité ou convention en vigueur et j’expliquerai
plus tard comment je suis venu à cette conclusion. Étant admis,
par conséquent, que le Mandat était un traité ou convention en
vigueur lorsque la Cour permanente de Justice internationale a été
dissoute, l’article 37 a transféré à la présente Cour la juridiction que
la Cour permanente tenait ou aurait tenu de l’article 7 du Mandat.

Le paragraphe 1 de l’article 35 du Statut de la présente Cour
dispose que la Cour est ouverte à tous les États parties au Statut
de la Cour internationale et, en vertu de l’article 93 de la Charte
des Nations Unies, tous les Membres des Nations Unies sont ipso
facto parties au Statut de la Cour internationale de Justice. Le
paragraphe 2 traite des conditions auxquelles la Cour est ouverte
aux autres Etats, mais nous n’avons pas à en tenir compte puisque
VEthiopie et le Libéria, ainsi que le défendeur, sont Membres des
Nations Unies et par conséquent parties au Statut de la présente
Cour. Il s'ensuit que, si, en vertu de l’article 37, la Cour est compé-
tente aux termes de l’article 7 du Mandat, les demandeurs pour
pouvoir paraître devant elle doivent être Membres des Nations
Unies, ce qui est effectivement le cas. L'article 36 du Statut de la
Cour internationale de Justice contient les mêmes dispositions que
l’article 36 du Statut de la Cour permanente cité plus haut.

Les demandeurs fondent leur droit à se présenter devant la Cour
sur l’article 7 du Mandat et sur l’article 37 du Statut de la Cour
internationale de Justice, eu égard à l’article 80, paragraphe 1, de
la Charte des Nations Unies.

L'article 80, paragraphe 1, de la Charte des Nations Unies n’est
pas une clause de juridiction; c’est essentiellement une clause
d'interprétation et, à ce titre, il est sans effet sur la question de
compétence.

Les premières questions importantes que la Cour est donc appelée
à trancher au sujet de la première exception préliminaire sont de
savoir si le Mandat était un traité ou convention et, dans l’affirma-

123
AFF, S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 439

tive, s’il était encore en vigueur après la dissolution de la Société
des Nations et, en ce cas, si l’article 7 a survécu en même temps.

Ces questions sont posées en substance aux paragraphes 1 et 2
des réclamations des demandeurs exposées dans leurs requêtes
respectives. Cé sont des questions qu’en tout cas la Cour devra
trancher pour s’assurer elle-même qu'elle est compétente pour ac-
cueillir ces demandes et le fait qu’elles sont comprises dans les
réclamations soumises à la Cour ne fait que souligner leur importance
à cet égard. L’inclusion de ces questions comme partie des réclama-
tions ne donne pas en soi compétence à la Cour pour connaître des
affaires. La compétence de la Cour doit être démontrée indépen-
damment des requêtes qui lui sont soumises.

Traité ou convention en vigueur

Dans ses conclusions, le défendeur affirme, au sujet de la première
exception, que le Mandat pour le Sud-Ouest africain n’a jamais été,
ou en tout cas n’est plus depuis la dissolution de la Société des
Nations, un « traité ou convention en vigueur » au sens de l’article 37
du Statut de la Cour. Cette conclusion est avancée à l'égard de
l'ensemble de l’accord de Mandat, y compris l’article 7, et en tout
cas à l’égard de l’article 7 lui-même.

La première partie de cette prétention, à savoir que l’accord de
Mandat n’a jamais été un «traité ou convention en vigueur » se
fonde sur l’examen historique de la création du Mandat, que le
défendeur invoque en réponse à certaines questions posées par un
Membre de la Cour, notamment les questions 3 et 4, qui sont les
suivantes:

« Question 3: Une des parties en la présente procédure prétend-elle
que la déclaration du Conseil (annexe B) ait été ew soi un traité ou
une convention? »

«Question 4: ... A. Quelles ont été en 1920 les parties au traité
ou à la convention en vertu de quoi le Mandat a été conféré au
défendeur suivant les termes ou dispositions énoncés dans la dé-
claration?

B. Si des Etats Membres de la Société des Nations ont été parties
à ce traité ou à cette convention:

1. Le traité ou la convention ont-ils été enregistrés conformément
aux dispositions de l’article 18 du Pacte et à la procédure
d'enregistrement établie par la Société des Nations? Si oui,
par qui ont-ils été enregistrés et à qui le certificat d’enregistre-
ment a-t-il été délivré?

2. Sil n'v a pas eu d'enregistrement, quelle importance faut-il
attribuer à ce fait (ou faut-il ne lui en attribuer aucune)? »

Le défendeur indique dans sa réponse que la déclaration n’était
pas en soi un traité ou convention, du fait qu’elle s'appelait « décla-
ration » et non traité ou convention, qu’elle n’a jamais été signée
par le Mandataire, qu'elle ne contient aucune disposition relative à

124
AFF. S.-O. AFRICAIN (OPIN, IND. DU JUGE MBANEFO) 440

une ratification, qu'elle n’a jamais été ratifiée et n’a jamais été
enregistrée. Il ajoute toutefois en réponse à la question A que si le
Mandat était un traité ou convention, les parties à ce traité ou
convention étaient, d’une part, le Mandataire et, d’autre part, la
Société et/ou ses Members comme tels.

Avant que ces questions ne soient posées, le défendeur avait fondé
son raisonnement sur le fait que la déclaration de Mandat était un
traité ou urie convention. La qualité de traité ou convention fau
sens de l’article 37 du Statut de la Cour] de la déclaration de Mandat
est fortement corroborée par l'historique du Mandat. Si la décla-
ration de Mandat n’a jamais été un traité, en vertu de quel droit le
défendeur a-t-il donc assumé l’administration du territoire? Depuis
plus de quarante ans, il a administré le territoire parce qu'il consi-
dérait la déclaration comme un traité ou une convention dont les
termes lui donnaient pouvoir de le faire. Si, en droit international,
la loi de l’estoppel a un sens et une portée quelconques, le défendeur
est empêché de soulever une telle question en raison même de son
propre comportement au cours des quarante dernières années. Dans
l'affaire du Groënland oriental (1933, série A/B, p. 51), la Cour
permanente de Justice internationale a énoncé à la page 68:

« En acceptant comme obligatoires pour elle ces accords bilatéraux
ou plurilatéraux, la Norvège a réaffirmé le fait que tout le Groénland
est reconnu par elle comme danois, réaffirmation qui exclut une
contestation de la souveraineté danoise sur l’ensemble du Groéniand
et, par conséquent, une occupation d’une partie de ce territoire. »

Il est significatif, s’il en est bien ainsi en effet, que le défendeur
n’ait pas soulevé plus tôt cette question dans l’une quelconque des
procédures antérieures touchant les divers avis consultatifs sur le
Mandat demandés à la Cour par l’Assemblée générale des Nations
Unies, ni au cours des débats des divers organes des Nations Unies.

‘ Dans son avis consultatif de 1950 sur le statut du Sud-Ouest
africain la présente Cour, après un examen attentif, a jugé que le
Mandat était un traité ou une convention en vigueur. Dans l'affaire
des Concessions Mavrommatis en Palestine (C.P.J.1., série A n° 2,
p. 7), la Cour permanente de Justice internationale a estimé que
le Mandat pour la Palestine, créé de la même manière que le Mandat
pour le Sud-Ouest africain, était un traité ou une convention en-
gendrant des droits et obligations reconnus en droit international
et a fondé sa compétence sur l’article 26 de ce Mandat, qui est
identique à l’article 7 du Mandat pour le Sud-Ouest africain.

La Cour, dans son arrêt, donne un bref historique de la création
du Mandat, auquel je me rallie et que je n’ai pas l’intention de
reproduire ici. Qu'il suffise de dire, aux fins de mon argumentation,
que l’article 22 du Pacte de la Société des Nations, partie intégrante
du traité de paix avec l'Allemagne, dispose qu’en vertu des arti-
cles 118 et 119 les territoires d'outre-mer possédés par Allemagne

125
AFF. S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 441

ont été livrés aux Principales Puissances alliées et associées, pour
être gouvernés en vertu du principe selon lequel le bien-être et le
développement des populations de ces territoires forment une mis-
sion sacrée de civilisation et qu’il convient d’incorporer dans le
Pacte des garanties pour l’accomplissement de cette mission; que
la tutelle de ces peuples doit être confiée aux nations développées
qui consentent à en accepter la responsabilité et qu’elle doit être
exercée au nom de la Société des Nations. L’article 22 dispose en
outre que, si le degré d’autorité, de contrôle ou d'administration à
exercer par le Mandataire n’a pas fait l’objet d’une convention
antérieure entre les Membres de la Société, il sera expressément
statué sur ces points par le Conseil de la Société. Les Principales
Puissances alliées et associées, en faveur desquelles ]’Allemagne
avait renoncé à ses territoires, agissant conformément à l’article 22,
étaient convenues, avant la signature du traité, que le Mandat pour
le Sud-Ouest africain serait attribué à Sa Majesté britannique (qui
avait alors autorité juridique pour accepter des obligations inter-
nationales au nom du Gouvernement de l’Union sud-africaine) pour
le compte du Gouvernément de l’Union sud-africaine. Le Conseil de
la Société, confirmant le Mandat, en a défini les termes sous forme
d’une déclaration, l’annexe B. Les conditions fixées ainsi par le
Conseil, en application du paragraphe 8 de l’article 22 du Pacte de
la Société des Nations, et acceptées par le Mandataire (ou pour son
compte) sont devenues, selon moi, une annexe du Pacte, qui créait
le Mandat et constitue la source d’où les obligations définies dans
la déclaration tirent leur validité et leur force obligatoire. En fait,
l'intention avait été, si elles étaient définies assez tôt, de les in-
corporer au traité, probablement en annexe au Pacte. Il eut été
impossible, dès lors, de contester qu’elles fissent partie du Pacte, qui
est, de toute évidence, un traité ou une convention. Pour avoir été
publiées sous la forme d’un document séparé, dont le préambule les
rattache au Pacte, elles n’en font pas moins partie du Pacte et n’en
sont pas moins @ fortiori un traité ou une convention.

Une terminologie, comme l'arrêt de la Cour le signale à juste titre,
ne saurait servir de critère pour déterminer si un instrument est
ou non un traité ou une convention. Dans la huitième édition de
son ouvrage International Law, page 808, paragraphe 508,
Oppenheim déclare:

« Les accords internationaux qui ont la forme de contrats écrits
sont souvent désignés non seulement par les mots accords ou traités,
mais encore par les mots actes, conventions, déclarations, protocoles,
etc. Mais il n'existe entre eux aucune différence essentielle et leur
force obligatoire sur les parties contractantes est la même, par
quelque nom qu'on les désigne. »

Considérée comme partie de l’article 22 du Pacte, la déclaration
de Mandat n’exigeait selon moi aucune autre ratification ni enre-

126
AFF. S.-0. AFRICAIN (OPIN. IND, DU JUGE MBANEFO) 442

gistrement séparés. L'article 7 dispose que la déclaration de Mandat
sera déposée dans les archives de la Société des Nations et que des
copies en seront remises à toutes les Puissances signataires du
traité de paix. Le fait que des copies ont été adressées à toutes les
Puissances signataires du traité de paix renforce la thèse selon laquelle
la déclaration doit être considérée comme une partie du Pacte, qui
lui-même faisait partie du traité de paix.

Je crois indispensable de garder présent à l’esprit le fait que la
déclaration de Mandat ne créait pas un Mandat nouveau. Ce n'était
qu’une mesure d'application de l’article 22. Les termes qui y sont
définis devaient s'appliquer à tous les Mandats «C », concernant
Nauru, le Samoa occidental, le Sud-Ouest africain et les îles de
Tocéan Pacifique nord. Chacun de ces Mandats contenait des termes
identiques à ceux de la déclaration en question. On aurait donc tort
de le considérer comme une simple résolution du Conseil. En en
fixant les termes, le Conseil s’acquittait d’un devoir qui lui incombait
en vertu du paragraphe 8 de l’article 22. Je ne saurais concéder
non plus que l’article 7 du Mandat dépasse les attributions du
Conseil découlant de l’article 22. A la lumière du paragraphe 8 de
l'article 22 du Pacte, l’article 7 constitute une limitation du pouvoir
d’administration conféré au Mandataire. Le premier alinéa de cet
article indique que le Mandataire ne saurait modifier les dispositions
du Mandat sans l'autorisation du Conseil et le second impose au
Mandataire l'obligation de se soumettre à la juridiction obligatoire
de la Cour au cas où un différend, quel qu'il soit, viendrait à s'élever
entre lui et un autre Membre de la Société, relatif à l'interprétation
ou à l'application des dispositions du Mandat.

Quant à l'utilité de l’article 7, il en a été traité à fond dans l'arrêt
de la Cour et il serait superflu d'ajouter quoi que ce fût à ce qui
a été dit.

Je m'’associe à la décision de la Cour quand elle juge que la
première partie des conclusions du défendeur, à savoir que le Mandat
n'a jamais été un traité ou une convention, doit être rejetée. Cette
conclusion s’écarte de la base même sur laquelle le défendeur a fondé
d'abord son exception à la compétence de la Cour et qui constitue
la seconde partie de ses conclusions, à savoir que le Mandat n’est
plus «un traité ou une convention en vigueur ».

La Cour, dans son avis consultatif de 1950 sur le Statut du Sud
Ouest africain, a jugé — je le répète — que le Mandat a survécu à
la Société et qu’il est encore en vigueur. Le défendeur n’a pas
contesté sérieusement cette conclusion de la Cour. En fait, dans
ses plaidoiries, par l'intermédiaire de son agent, M. verLoren van
Themaat (page 4 de la procédure orale), il a affirmé notamment:

« Nous déclarons dans ce paragraphe que nos thèses touchant à la
première exception ne concernent le Mandat qu'en tant qu'il est un
accord ; puisque nous soutenons qu’en tant que « traité ou convention »
le Mandat n’est plus en vigueur. Nous déclarons en outre n’avancer
aucune affirmation sur le point de savoir si le Mandat, envisagé au

127
AFF. S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 443

sens plus large d’une institution, a survécu ou non à la Société des
Nations. Il s'ensuit logiquement que, bien que nous n’affirmions rien
à cet égard, nous sommes tout prêts, aux fins de notre argumentation
relative à ces exceptions, à admettre que le Mandat en tant qu’ins-
titution a survécu à la Société des Nations. »

Plus loin, aux pages 16 et 17, M. de Villiers, dans sa plaidoirie, a
déclaré aussi au nom du défendeur:

«… bien que nous affirmions que le Mandat, considéré comme un
traité ou une convention, est devenu caduc, nous ne soumettons
aucun argument à la Cour sur la question plus vaste de savoir si le
Mandat considéré comme une institution objective est encore en
vigueur et, dans l’affirmative, dans quelle mesure... Nous faisons
donc cause commune avec les demandeurs, pour les besoins de l’argu-
mentation, en affirmant qu’à tout le moins les obligations fonda-
mentales, telles qu’elles ont été établies originairement dans les
articles 2 à 5 du mandat. doivent être considérées comme étant
toujours en vigueur. »

La distinction que le défendeur a essayé d'établir entre le Mandat
en tant qu’accord et le Mandat en tant qu’institution objective ne
saurait, selon moi, se défendre. Elle découle d’une erreur de concep-
tion quant à la nature du Mandat.

Dans son avis consultatif de 1950, la Cour définit le Mandat dans
les termes suivants:

« On soutient maintenant, au nom du Gouvernement de l'Union,
que ce Mandat a pris fin, parce que la Société des Nations a cessé
d'exister. Cette thèse est fondée sur une conception erronée de la
situation juridique créée par l’article 22 du Pacte et par le Mandat
lui-même. La Société des Nations n’était pas, comme l’a allégué ce
Gouvernement, un « mandant », au sens où ce terme est employé
dans la législation interne de certains États. Elle avait seulement
assumé une fonction internationale de surveillance et de contrôle.
Le Mandat n'avait de commun que le nom avec les notions, d’ailleurs
diverses, de mandat en droit interne. Le but du Mandat régi par
des règles internationales dépassait de beaucoup celui de rapports
contractuels régis par un droit national. Le Mandat a été créé,
dans l'intérêt des habitants du Territoire et de l'humanité en
général, comme une institution internationale à laquelle était assigné
un but international: une mission sacrée de civilisation. I] n’est donc
pas possible de tirer une conclusion par analogie des notions de
mandat en droit interne ou de toute autre conception juridique de
ce droit. Les règles internationales régissant le Mandat constituaient
pour le Territoire un statut international reconnu par tous les Mem-
bres de la Société des Nations, y compris l'Union sud-africaine.

Le caractère essentiellement international des fonctions dont était
chargée l'Union sud-africaine ressort en particulier du fait qu’en
vertu de l’article 22 du Pacte et de l’article 6 du Mandat l'exercice
de ces fonctions était soumis à la surveillance du Conseil de la
Société des Nations et à l'obligation de lui présenter des rapports
annuels; il ressort également du fait que tout Membre de la Société
des Nations pouvait, conformément à l’article 7 du Mandat, sou-

128
AFF. S.-O. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 444

mettre à la Cour permanente de Justice internationale tout différend
avec le Gouvernement de l’Union, relatif à l'interprétation ou à
l’application des dispositions du Mandat. »

M. Read, dans son opinion individuelle, page 164, déclare aussi:

«Il suffit de relever que le statut international du Sud-Ouest
africain était celui d’un territoire sous mandat. L'Union sud-africaine
a exercé la plupart des pouvoirs inhérents à la souveraineté, mais
les éléments résiduels n'ont fait l’objet ni d’un exercice ni d’une
jouissance par l’Union. Cette dernière se trouvait soumise à trois
sortes d'obligations internationales.

Les premières, et les plus importantes, étaient les obligations
tendant à assurer et à défendre le bien-être des habitants. Elles ne
bénéficiaient pas aux Membres de la Société des Nations, encore
que chacun des Membres individuellement eût le droit d’en exiger
l'exécution. La plus importante, la pierre d'angle du Système des
Mandats, était le principe selon lequel «le bien-être et le déve-
loppement de ces peuples forment une mission sacrée de civilisation »,
principe qui se trouvait posé au paragraphe 1 de l'article 22 du
Pacte.

Le second type d'obligations comprenait celles qui étaient dues
aux Membres de la Société des Nations, et s’appliquaient à leur
bénéfice, savoir, les obligations relatives aux missionaires et aux
ressortissants nationaux.

Le troisième type d’obligations comprenait les devoirs juridiques
relatifs à la surveillance et à l’application du premier et du second.
On y trouvait la juridiction obligatoire de la Cour permanente,
établie par l’article 7 de l'Accord de Mandat, on y trouvait aussi
le régime de rapports, de responsabilité, de surveillance et de
modification, issu des paragraphes 7, 8 et 9 de l’article 22 et des
articles 6 et 7 de l’Accord de Mandat. Cette troisième classe d’obli-
gations représentait l'élément nouveau du Système de Mandat et
son importance ne doit pas être sous-estimée. En même temps, il
convient de ne pas la surestimer. La disparition des obligations qui
font partie de la première et de la seconde classes mettrait fin au
Système des Mandats. La disparition du système des rapports, de la
responsabilité, de la surveillance et de la modification, qui fonction-
nait par l'organe du Conseil de la Société des Nations et de la Com-
mission permanente des Mandats, affaiblirait le Système des Mandats
mais n'y mettrait pas fin. Les faits ont d’ailleurs démontré que la
paralysie de ces institutions au cours des six années de guerre n’a
pas eu d'effet nuisible sur le maintien du bien-être et l’évolution
des populations. »

Le Mandat, comme il ressort clairement des énoncés précédents
auxquels je m’associe, existe en termes de droits et d'obligations
définies à l’article 22 du Pacte et dans la déclaration de Mandat.
En tant qu'institution, c’est un faisceau de droits et d'obligations
et non pas un édifice matériel, encore que l'existence du Mandat
comporte certains éléments matériels, le territoire et ses habitants, la
Société et ses Membres constitutifs, organes qui possèdent des droits

129
AFF, S.-0. AFRICAIN (OPIN, IND. DU JUGE MBANEFO) 445

et à l'égard desquels des obligations sont établies. Lorsqu’en 1950 la
Cour a déclaré que le Mandat survivait, ce qui survivait c'était ce
faisceau de droits et d'obligations, dans la mesure où l'on pouvait
encore les exercer et les imposer. Il n’est guère probant de dire,
comme le fait le défendeur, que seules ont survécu les clauses
2 à 5 du Mandat (qui créaient certains droits pour lé Mandataire
et, selon sa thèse, n’imposaient aucune obligation) mais que l’ins-
trument contenant ces clauses avait cessé de porter effet. Si le
droit d’administrer le territoire revendiqué par le défendeur survit
encore, il ne peut survivre que parce que l'instrument qui l'avait
créé demeure en vigueur, à moins que sa validité ne découle d’autres
sources à découvrir; or, on n’en cite aucune autre; c’est pourquoi,
en 1950, la Cour a jugé (page 133, deuxième alinéa):

« L'autorité que le Gouvernement de l’Union exerce sur le Ter-
ritoire est fondée sur le Mandat. Si le Mandat avait cessé d'exister,
comme le prétend le Gouvernement de l’Union, l'autorité de celle-ci
aurait également cessé d'exister. Rien ne permet de conserver les
droits dérivés du Mandat tout en répudiant les obligations qui en
découlent. »

A l'égard de l’article 7, le défendeur affirme que, même si le
Mandat a jamais été un traité ou une convention en vigueur, cet
article est devenu caduc à la dissolution de la Société, puisqu'il
n'existe plus aucun Membre de la Société qui puisse l'appliquer;
en d’autres termes, que la condition permettant d’invoquer I’arti-
cle 7 est de continuer à appartenir à la Société des Nations. Cet
argument n’est, jusqu'à un certain point, pas dépourvu d'autorité.
Le droit conféré par l'article 7 est conféré aux Membres de la
Société; l’idée du Mandat a été.conçue dans le cadre de la Société;
la mise au point des termes, le pouvoir d'accepter des rapports
et de surveiller l’administration, ainsi que le‘pouvoir de consentir
à une modification des termes du Mandat ont été remis à la Société
et à ses organes. L'objectif du Mandat, toutefois, est le bien-être
et le développement des peuples du territoire, en tant que mission
sacrée de civilisation. Cet objectif n’a pas encore été atteint et
nul n’a prétendu qu’il ait été abandonné ou rendu caduc par la
dissolution de la Société. Bien que la Société ait été dissoute, le
Mandat subsiste encore et les droits et obligations qui y étaient
fixés ont été, en quelque sorte, maintenus au niveau qu'ils avaient
atteint lors de la dissolution de la Société. C’est pour ce motif
que le défendeur peut faire valoir son droit à continuer à administrer
le territoire et les Etats qui faisaient partie de la Société des Nations
au moment de sa dissolution celui de continuer à invoquer la clause
de règlement judiciaire de l’article 7. Le droit d’invoquer l’article 7
reste acquis aux États qui faisaient partie de la Société des Nations
au moment de sa dissolution et continue en dépit de la disparition
des fonctions de la Société.

L'arrêt mentionne la résolution de l’Assemblée de la Société
des Nations du 18 avril 1946 et l’engagement pris par les Man-

130
AFF, S.-O, AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 446

dataires, y compris le défendeur, d’administrer les territoires confor-
mément à leurs Mandats respectifs jusqu’à ce que de nouveaux
arrangements soient pris. Le point établi par la Cour en son arrét,
et dont j'estime qu’il convient de le souligner, est que l'existence
du système des Mandats après la dissolution de la Société devait
être de brève durée en raison des dispositions de la Charte des
Nations Unies touchant le régime de tutelle. Les autres Mandats
avaient pris fin d’une façon satisfaisante mais, dans le cas du
Mandat pour le Sud-Ouest africain, l'opération de liquidation s’est
prolongée et tant qu’elle dure les États qui appartenaient à la
Société des Nations au moment de sa dissolution concervent le
droit de mettre en cause la gestion du Mandataire s’il agit à l’en-
contre des termes de son Mandat.

Dans ses conclusions relatives à la troisième exception prélimi-
naire, le défendeur déclare que le conflit ou désaccord que les de-
mandeurs prétendent exister entre eux et le défendeur n’est pas,
eu égard à sa nature et à sa teneur, un «différend » comme il est
prévu à l’article 7 du Mandat pour le Sud-Ouest africain, et cela
plus particulièrement en tant qu'aucun intérêt concret des deman-
deurs ou de leurs ressortissants n’est en cause ou n’est affecté en
l'espèce.

La thèse du défendeur dérive de l'hypothèse selon laquelle, en
dépit de la dissolution de la Société des Nations, les demandeurs
auraient encore le droit, dans un cas approprié, d’invoquer les
dispositions de l’article 7 du Mandat pour le Sud-Ouest africain.
Il fonde sa thèse sur ce que le sens du mot «différend », dans une
clause de juridiction obligatoire telle que l’article 7, est assorti
d’une réserve particulière, à savoir que «l’objet du différend soit
tel qu’il mette en question les droits et intérêts juridiques que
possèdent les demandeurs ». Il déclare que, dans les présentes
affaires, le différend n’affecte aucun intérêt concret des Etats
demandeurs ni de leurs ressortissants.

Pour interpréter le mot « différend » dans l’article 7, il convient
d'examiner d’abord ce mot dans son sens naturel et ordinaire. Aux
fins de cette exception préliminaire, la partie importante de l'ar-
ticle 7 est la suivante:

«Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l'interprétation ou à l'application des dispositions
du Mandat... »

Nul ne prétend que le différend, quel qu’il soit, ne se rapporte
pas à l'interprétation ni à l'application des dispositions du Mandat.
Le conseil du défendeur a reconnu qu’il s’y rapporte. En fait, il a
indiqué dans sa plaidoirie:

« Notre thèse ne se fonde pas sur le point de savoir si l’objet du
différend concerne effectivement l'interprétation ou l'application du

131
AFF. S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 447

Mandat. Nous admettons, pour les besoins de notre argumentation,
qu il en est ainsi. »

A moins que le contexte n’impose une solution en sens contraire
ou qu’il n’existe une disposition contraire expresse, le mot « diffé-
rend » doit être pris dans son sens naturel et ordinaire. On ne
saurait légitimement prétendre qu'il existe dans le contexte de
l’article 7, implicitement ou explicitement, une réserve inhérente du
genre de celle qu’invoque le conseil du défendeur. Dans son avis
consultatif de 1950 sur l’Interprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, la Cour a énoncé à la
page 74: «Il s’est ... produit une situation dans laquelle les points
de vue des deux parties, quant à l’exécution ou à la non-exécution
de certaines obligations découlant des traités, sont nettement
opposés. En présence d’une telle situation, la Cour doit conclure
que des différends internationaux se sont produits. » Et dans son
arrêt de novembre 1950 en l'affaire du Droit d’asile opposant la
Colombie et le Pérou, la Cour a déclaré: « La contestation exige
une divergence de vues entre parties sur des points définis. » En
l'affaire Mavrommatis, la Cour permanente de Justice internationale,
traitant de l’article 26 du Mandat pour la Palestine, identique à
Varticle 7 du Mandat pour le Sud-Ouest africain, définit un « diffé-
rend » comme un «désaccord sur un point de droit ou de fait,
une contradiction, une opposition de thèses juridiques ou d'intérêts
entre deux personnes ».

Le conseil du défendeur s’est trouvé en difficulté lorsqu'il en
est venu à définir le mot «intérêt ». Il a précisé que cet intérêt
devait être concret. La Cour ne peut décider si un différend affecte
l'intérêt concret d’un demandeur sans avoir recours à des preuves.
Un demandeur n’est pas limité à prouver qu’un sien intérêt, concret
ou non, a été affecté; il a le droit aussi de montrer que la conduite
que l’on a adoptée ou que l’on menace d’adopter est de nature à
affecter fâcheusement son intérêt ou celui de ses ressortissants.

Mais un demandeur n’est pas tenu de le faire en vertu de l’ar-
ticle 7, du moment qu’il a prouvé que les Parties sont d’avis dia-
métralement opposé sur une question de droit ou de fait. A cet
égard, l'opinion de l’agent du Gouvernement britannique dans
l'affaire Mavrommatis mérite d’être notée. Dans le contre-mémoire
préliminaire en l’affaire Mavrommatis (série C, n° 5-I, p. 445), ul
avait déclaré:

« Les concessions accordées en septembre 1921 4 M. Rutenberg
pour le développement de l'énergie électrique et de la force hy-
draulique en Palestine ont obligatoirement dû être faites en con-
formité de l'article 11 et il eût été loisible à tout Membre de la
Société de mettre en question toute stipulation de ces concessions
qui eut porté atteinte aux obligations internationales assumées par
Sa Majesté britannique en qualité de mandataire pour la Palestine.»

L'article 7 parle de «tout différend, quel qu’il soit ». La portée
de cette expression est extrêmement large. Les auteurs de cet
132
AFF. S.-0. AFRICAIN (OPIN. IND. DU JUGE MBANEFO) 448

article ne pouvaient pas avoir eu seulement à l’esprit les différends
où les droits ou les intérêts concrets d’un État ou de ses ressortissants
seraient en cause. Aux termes du Statut ou du Règlement de la
Cour, les habitants du territoire sous Mandat du Sud-Ouest africain
ne pouvaient eux-mêmes — ni individuellement ni collectivement —
ouvrir une instance devant la Cour permanente; la Société ne le
pouvait pas non plus, si bien que, lorsque le Mandat parle de « tout
différend, quel qu'il soit, qui viendrait à s’élever entre [le Manda-
taire] et un autre Membre de la Société des Nations » vis-à-vis du
Mandat, les auteurs de l’accord de Mandat ont dû souhaiter que
toute infraction à ses obligations par le Mandataire, non susceptible
d’être réglée par des négociations, fût l’objet d’une action de pro-
cédure contentieuse soumise à la juridiction obligatoire de la Cour.
Dans l'affaire Mavrommatis, la Cour permanente a déclaré, à la
page 15: «Le différend peut être quelconque; les termes de l’ar-
ticle, à cet égard, sont aussi cornpréhensifs que possible. »

La thèse du défendeur selon laquelle le mot «différend » doit
être pris dans un sens restrictif et limité aux différends touchant
les intérêts concrets des demandeurs est donc, selon moi, dépourvue
de toute substance. J’estime en outre que, même si, pour fonder une
action aux termes de l’article 7, l'existence d’un intérêt de ce
genre doit être établie, l'absence de cet intérêt peut justifier le
rejet d’une requête, mais ne saurait entraîner l’incompétence de la
Cour; en tout état de cause, les demandeurs, ainsi qu’il est démontré
dans l'arrêt de la Cour, ont effectivement un intérêt de cette
nature à s'assurer que le Mandataire s’acquitte de ses obligations
internationales découlant du Mandat.

Je pense, comme l’arrêt de la Cour en décide, que le Mandat
est un traité ou une convention en vigueur et que l’article 7 de-la
déclaration de Mandat est toujours en vigueur. Je pense aussi,
comme l’énonce la conclusion à laquelle la Cour est parvenue au
sujet de la troisième et de la quatrième exceptions préliminaires,
que celles-ci sont sans fondement. Il s'ensuit par conséquent que
les demandeurs, en tant que parties au Statut de la présente Cour,
sont fondés, en vertu des articles 36 et 37 de ce Statut, à invoquer
la juridiction obligatoire de la Cour en les présentes affaires.

(Signé) MBANEFO.

133
